AFFIRMED and Opinion Filed July 28, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-01096-CR

                  DADRIAN MONTREZ MCCLAIN, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

                On Appeal from the 354th Judicial District Court
                             Hunt County, Texas
                        Trial Court Cause No. 31862

                          MEMORANDUM OPINION
              Before Justices Partida-Kipness, Pedersen, III, and Nowell
                         Opinion by Justice Partida-Kipness
        Dadrian Montrez McClain appeals a judgment revoking his community

supervision, adjudicating his guilt for aggravated sexual assault of a child, and

sentencing him to thirty years’ confinement. We affirm the judgment.

        McClain pleaded guilty to aggravated sexual assault of a child. Pursuant to a

plea agreement, the trial court deferred adjudication and placed him on community

supervision for ten years. The order required him to register as a sex offender for

life.

        McClain was released from jail and attempted to register as a sex offender,

but he was unable to register in the time allotted. The State moved to revoke his
community supervision, citing his failure to register. The trial court granted the

motion and sentenced McClain to life in prison. On appeal, we reversed the

conviction and remanded for further proceedings. McClain v. State, No. 05-19-

00146-CR, 2020 WL 913844, at *1 (Tex. App.—Dallas Feb. 26, 2020, pet. ref’d)

(mem. op., not designated for publication).

      Following remand, the State again moved to adjudicate guilt. The motion

alleged that McClain had violated the terms of community supervision by

consuming controlled substances and by failing to report to the probation

department. He initially pleaded not true to the allegations. However, during the

hearing on the motion, he changed his plea to true. The trial court adjudicated

McClain guilty of the underlying offense and sentenced him to thirty years’

confinement. He now appeals.

      McClain’s court-appointed appellate counsel filed a motion to withdraw and

a brief in support of that motion. Counsel’s brief and motion meet the requirements

of Anders v. California by presenting a professional evaluation of the record

demonstrating why there are no arguable grounds for relief. See 386 U.S. 738, 744

(1967). Counsel delivered a copy of the brief to McClain. We advised McClain of

his right to file a pro se response, but he did not file a response.

      In the Anders context, we must independently evaluate the record to determine

whether the appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991). We have carefully reviewed counsel’s brief and the record. We

                                          –2–
agree with counsel that this appeal is wholly frivolous and without merit; we find

nothing in the record that might arguably support the appeal. See Bledsoe v. State,

178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005). Accordingly, we affirm the

judgment.




                                          /Robbie Partida-Kipness/
                                          ROBBIE PARTIDA-KIPNESS
                                          JUSTICE


201096F.P05




                                       –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DADRIAN MONTREZ MCCLAIN,                     On Appeal from the 354th Judicial
Appellant                                    District Court, Hunt County, Texas
                                             Trial Court Cause No. 31862.
No. 05-20-01096-CR          V.               Opinion delivered by Justice Partida-
                                             Kipness. Justices Pedersen, III and
THE STATE OF TEXAS, Appellee                 Nowell participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.


Judgment entered this 28th day of July, 2022.




                                       –4–